 

Exhibit 10.3

 

Second Amendment to Employment Agreement

 

This Second Amendment to Employment Agreement (this “Amendment”) effective July
26, 2017 (the “Second Amendment Effective Date”) is an amendment to that certain
Employment Agreement (the “Agreement”) dated as of September 28, 2015 and
amended March 7, 2017, by and between Brainstorm Cell Therapeutics Ltd., a
company incorporated under the laws of the State of Israel and maintaining its
principal place of business at 12 Bazel St. Petach Tikva, Israel (the
“Subsidiary”), Brainstorm Cell Therapeutics Inc. (the “Company”) and Chaim
Lebovits (the “Employee”).

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.Subsection 3.1 to the Agreement is hereby deleted in its entirety and amended
and restated as follows:

 

3.1 COMPENSATION APPROVED ON SECOND AMENDMENT EFFECTIVE DATE:

 

(a) Salary. From the Second Amendment Effective Date the Company shall pay
Employee an annualized gross base salary of USD $500,000 (the “Salary”) paid in
accordance with the Company’s normal payroll practices.

 

(b) Bonus. On and after the Second Amendment Effective Date, Employee shall be
eligible to receive an annual cash bonus equal to fifty percent (50%) of
Employee’s Base Salary, subject to his satisfaction of pre-established
performance goals to be mutually agreed upon by the Board (or a committee
thereof) and the Employee each year during the employment period. Performance
shall be evaluated through a performance management framework and a bonus range
based on the target bonus.

 

(c) Equity Grant. On the Second Amendment Effective Date and on each anniversary
thereafter, the Employee shall receive a grant of restricted stock under the
Company’s 2014 Global Share Option Plan (or any successor or other equity plan
then maintained by the Company; the “Plan”) comprised of a number of shares of
common stock of the Company with a fair market value determined based on the
price of the Company’s common stock at the end of normal trading hours on the
business day immediately preceding the date of grant according to Nasdaq, equal
to 30% of the Employee’s Base Salary (each, an “Equity Grant”). Each Equity
Grant shall be contingent upon Employee’s execution of one or more restricted
stock agreements in such form and substance as may reasonably be determined by
the Company. Each Equity Grant shall vest as to twenty-five percent (25%) of the
award on each of the first, second, third and fourth anniversary of the date of
grant, provided the Employee remains continuously employed by the Company from
the date of grant through each applicable vesting date. Each Equity Grant shall
be subject to accelerated vesting upon a Change of Control of the Company and
such other accelerated vesting as provided in this Agreement or the Plan (and
any award agreement evidencing such grant, to the extent such award agreement
contains more preferential terms). In the event of the Employee’s termination of
employment, the Employee shall retain his right to any vested shares (after
taking into account any accelerated vesting) and any portion of the Equity Grant
that is not yet vested (after taking into account such accelerated vesting)
shall automatically be immediately forfeited to the Company, without the payment
of any consideration to the Employee. In addition, the Employee shall be
entitled to receive additional equity or equity-based awards, including stock
options, as determined by the Board (or the Compensation Committee of the Board)
in its sole discretion.

 

(d) Option Grant. On the Second Amendment Effective Date the Company shall grant
the Employee an option to purchase stock of the Company (the “Option”) on shares
with a fair market value (as determined based on the closing price of the
Company’s common stock at the end of normal trading hours on the business day
immediately preceding the Second Amendment Effective Date according to Nasdaq)
of Two Hundred Thousand U.S. Dollars ($200,000) on the Second Amendment
Effective Date. The Option shall be fully vested and exercisable as of the date
of grant and shall remain exercisable until the 2nd anniversary of the date of
grant, regardless of whether the Employee remains employed by the Company. The
exercise price per share shall be equal to the fair market value on the date of
grant (as determined based on the price of the Company’s common stock
immediately preceding normal trading hours on the date of grant according to
Nasdaq). The grant of the Option is also contingent upon Employee’s execution of
one or more stock option agreements in such form and substance as may reasonably
be determined by the Company.

 



 

 

 

(e) Change of Control. “Change of Control” means the first to occur of any of
the following: (i) The sale, transfer, conveyance or other disposition by the
Company, in one or a series of related transactions, whereby an independent
third party(s) becomes the beneficial owner of a majority of the voting
securities of the Company; (ii) any merger, consolidation or similar transaction
involving the Company, other than a transaction in which the stockholders of the
Company immediately prior to the transaction hold immediately thereafter in the
same proportion as immediately prior to the transaction not less than 50% of the
combined voting power of the then voting securities with respect to the election
of the Board of Directors of the resulting entity; or (iii) any sale of all or
substantially all of the assets of the Company. Notwithstanding the foregoing,
no change in ACCBT Corp., ACC International Holdings Ltd. or their affiliates’
ownership of the Company shall be deemed a Change of Control under this
Agreement, and none of the following shall, either together or alone, constitute
a Change of Control: (A) the subscription for, or issuance of Company securities
(whether or not constituting more than 50% of the Company’s issued and
outstanding securities (unless such subscription or issuance would result in a
Change of Control under clause (i) above)); (B) the issuance or exercise of
Board appointment or nomination rights of any kind (whether or not relating to a
majority of Board members); (C) preemptive rights to purchase securities of the
Company, or the exercise of such rights; (D) the right to consent to Company
corporate actions; or (E) the exercise of warrants or options.

 

2.Section 4 of the Agreement (“TERM OF AGREEMENT”) is hereby deleted in its
entirety and amended and restated as follows:

 

4. TERMINATION AND CONSEQUENCES.

 

4.1       The Employee’s Rights to Terminate. Notwithstanding any other
provision of this Agreement to the contrary, the Employee may terminate this
Agreement at any time, (i) for Good Reason (as defined in Section 5(g) below),
or (ii) without Good Reason on (A) thirty (30) days’ prior written notice to the
Company through the first anniversary of the Effective Date; (B) sixty (60)
days’ prior written notice following the first anniversary of the Effective
Date.

 

4.2       The Company’s Right to Terminate. Notwithstanding any other provision
of this Agreement to the contrary, the Company may terminate this Agreement at
any time during the term hereof, (i) immediately with Cause (as defined in
Section 4.8 below), or (ii) on (A) thirty (30) days’ prior written notice to the
Employee through the first anniversary of the Effective Date; or (B) sixty (60)
days’ prior written notice following the first anniversary of the Effective
Date, without Cause.

 

4.3       Consequences of Termination without Cause or for Good Reason. If the
Company terminates this Agreement or Employee’s employment hereunder without
Cause or if the Employee terminates this Agreement or his employment hereunder
with Good Reason as defined in Section 4.7 hereof, the Company shall: (i) pay
the Employee, as severance pay, an amount equal to six (6) months of his Base
Salary (which severance pay shall increase to an amount equal to nine (9) months
of his then current Base Salary if such termination occurs after the two-year
anniversary of the Effective Date and to an amount equal to twelve (12) months
of his then current Base Salary if such termination occurs after the third
anniversary of the Effective Date; provided Employee was actively employed by
the Company on such anniversary date) (assuming Employee is actively employed by
the Company on such anniversary date (the “Payment Period”) payable in a lump
sum payment within ninety (90) days following the termination date; and (ii) pay
the Employee within thirty (30) days of the termination of his employment (or
such revised payment period pursuant to Section 4.10 of this Agreement) any
portion of the bonus compensation that the Employee would otherwise be entitled
to receive during the Payment Period (giving Employee credit for those
milestones and performance goals that Employee successfully completed through
the effective termination date); (iii) immediately vest in the number of equity
or equity based awards that would have vested during the following six (6)
months following the effective date of termination of employment; and (iv) shall
continue to provide to or pay the cost of continuation of Employee’s and his
eligible dependents’ health insurance benefits contemplated under Section 3.7
hereof during the Payment Period. Should the Employee become eligible for health
insurance benefits provided by a new employer during the duration of Payment
Period, then the Company’s obligation to pay for or reimburse the Employee for
health insurance costs will terminate when the Employee’s new health insurance
benefit begins. Notwithstanding anything to the contrary, no compensation of any
kind shall be payable to the Employee pursuant to this Section 4.3 unless or
until Employee executes and delivers a full and general waiver and release to
the Company (in favor of the Company, its successors, assigns, Board members,
officers, employees, affiliates, subsidiaries, parent companies and
representatives), in a form reasonably acceptable to the Company and the
Employee, such waiver and release to be delivered by Employee within ten (10)
days after the termination of his employment (unless applicable law requires a
longer time period, in which case this date will be extended to the minimum time
required by applicable law).

 



 2 

 

 

4.4       Consequences of Termination With Cause or Without Good Reason. If the
Company terminates this Agreement or Employee’s employment hereunder with Cause
or the Employee terminates this Agreement or his employment hereunder without
Good Reason, then (i) Employee’s Base Salary shall be discontinued upon the
termination of the Agreement or his employment hereunder, (ii) no bonus
compensation, accrued or otherwise, shall be payable for the year in which the
termination with Cause or without Good Reason occurs, (iii) to the extent
permitted by applicable law, the Employee shall cease to be entitled to
participate in any benefit plans or programs maintained by the Company, and (iv)
Employee shall forfeit all rights to any unvested Company stock options if
terminated by the Company for Cause and shall forfeit all rights with respect to
any Company unvested restricted stock if terminated by the Company for Cause or
if terminated by the Employee without Good Reason. The Employee shall be
entitled to receive payment for all accrued Base Salary and benefits earned
through and including the date of termination, including, but not limited to all
bonus compensation earned, but not yet paid, for the year preceding the year in
which such termination occurs, payment for all accrued, unused vacation,
reimbursement of all business expenses incurred through the date of termination,
and all vested benefits to which the employee is entitled. In addition, the
Employee and his eligible dependents shall be entitled to continue all group
health benefits at his or their expense, pursuant to applicable law.

 

4.5       Consequences of Termination for Death or Disability. If the Employee
dies or is unable to perform the Employee Duties and/or any other obligations he
may have hereunder because of a Disability (as defined herein) during the term
of this Agreement, then the Agreement shall terminate, except that the Company
shall pay within thirty (30) days of such event (or such revised payment period
pursuant to Section 4.10 of this Agreement) all accrued Base Salary and any
bonus compensation that the Employee would otherwise have been entitled to
receive through the date that the Employee’s employment with the Company is
terminated and for a period of three (3) months thereafter. In the case of a
Disability, the Employee shall also receive any applicable payments and benefits
pursuant to any disability plan or policy sponsored or maintained by the
Company. The unvested Equity Grant shall remain outstanding in accordance with
their existing terms and conditions.

 

4.6       Fringe Benefits. In the case of termination under Sections 4.1, 4.2,
4.3 or 4.4 above, inclusive, subject to applicable law, the Company shall
discontinue any other benefits and perquisites provided under Section 3.1 above
that are not otherwise provided for effective as of the date that the Company’s
obligation to pay Base Salary terminates.

 

4.7       Definition of Good Reason. “Good Reason” means (i) a material
reduction of the Employee’s Base Salary and benefits from the levels in effect
immediately prior to the reduction, (ii) a material reduction of the Employee
Duties and responsibilities from those in effect immediately prior to the
reduction, or (iii) material breach by the Company of any provision of this
Agreement after receipt of written notice thereof from the Employee and failure
by the Company to cure the breach within thirty (30) days thereafter. A
termination by the Employee under Sections 4.7(i), 4.7(ii) and/or 4.7(iii) will
not be considered a termination for Good Reason unless within thirty (30) days
of the later of the last event relied upon by the Employee to establish Good
Reason or Employee’s knowledge thereof, the Employee furnishes the Company with
a written statement specifying the reason or reasons why he believes he is
entitled to terminate his employment for Good Reason and affords the Company at
least thirty (30) days during which to remedy the cause thereof. Such thirty
(30)-day notice period may run concurrently with the thirty (30)-day notice
specified in Section 4.1 above. Any such termination shall not be deemed a
breach of the Agreement. If the Company timely cures the condition giving rise
to Good Reason for the Employee’s resignation, the notice of termination shall
become null and void. If the Company does not timely cure the condition giving
rise to Good Reason, the Employee’s termination of employment shall be effective
as of the end of such cure period.

 



 3 

 

 

4.8       Definition of Cause. “Cause” means a good faith finding by the Company
of: (i) gross negligence or willful misconduct by Employee in connection with
the Employee Duties, (ii) Employee’s indictment for, conviction of, or entry of
a plea of guilty or no contest or similar plea with respect to any felony, acts
of fraud, misrepresentation, embezzlement, theft, dishonesty or breach of
fiduciary duty of loyalty to the Company or any of its subsidiaries, or a
material and intentional breach of Sections 5, 6, 7 or 8.2 hereof by Employee,
(iii) willful or repeated failure to follow specific directives of the CEO
and/or the Board (or its committees or other designees), (iv) willful failure by
Employee (except where due to Disability or where performance of the Employee’s
duties is prohibited by law) or refusal to perform the Employee Duties, which
failure or refusal is not corrected by the Employee within ten (10) business
days following receipt by the Employee of written notice from the Company of
such failure or refusal, and the actions required to correct the same, to the
satisfaction of the CEO, (v) misappropriation by Employee of the assets or
business opportunities of the Company or its affiliates, (vi) any intentionally
wrongful act or omission by the Employee that has a material adverse effect on
the reputation or business of the Company or any of its subsidiaries or
affiliates, (vii) a willful and/or knowing breach by Employee of any
representations or warranties included in this Agreement, or (viii) Employee
knowingly allowing any third party to commit any of the acts described in any of
the preceding clause (v) against the Company.

 

4.9       Definition of Disability. “Disability” means the inability of the
Employee to perform the Employee Duties pursuant to the terms of this Agreement,
because of physical or mental disability where such disability shall have
existed for a period of more than ninety (90) consecutive days in any two
hundred and seventy (270) day period. The existence of a Disability means that
the Employee cannot perform the essential functions of his position with or
without reasonable accommodation. The fact of whether or not a Disability exists
hereunder shall be determined by a professionally qualified medical expert
reasonably chosen by the Company.

 

4.10       Special Payment Provision. Notwithstanding any provision in the
Agreement to the contrary:

 

(i)       This Agreement is intended to comply with the requirements of Section
409A of the Code (“Section 409A”) and regulations promulgated thereunder such
that no payment provided hereunder shall be subject to an “additional tax”
within the meaning of Section 409A. To the extent that any provision in this
Agreement is ambiguous as to its compliance with Section 409A, the provision
shall be read in such a manner so that all payments due under this Agreement
shall not be subject to any additional tax. For purposes of Section 409A, each
payment made under this Agreement shall be treated as a separate payment. In no
event may the Employee, directly or indirectly, designate the calendar year of
payment. All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Employee’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 



 4 

 

 

(ii)       If payment or provision of any amount or other benefit that is a
“deferral of compensation” subject to section 409A of the Code at the time
otherwise specified in this Agreement or elsewhere would subject such amount of
benefit to additional tax pursuant to section 409A(a)(1)(B) of the Code, and if
payment or provision thereof at a later date would avoid any such additional
tax, then the payment or provision thereof shall be postponed to the earliest
date on which such amount or benefit can be paid or provided without incurring
such additional tax. In the event this Section 11(o)(ii) requires a deferral of
any payment, such payment shall be accumulated and paid in a single lump sum on
such earliest date together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in The Wall Street Journal), and
in effect as of the date of the payment should otherwise have been provided.

 

(iii)       If any payment or benefit permitted or required under this Agreement
is reasonably determined by either party to be subject for any reason to a
material risk of additional tax pursuant to section 409A(a)(1)(B) of the Code,
then the parties shall promptly agree in good faith on appropriate provisions to
avoid such risk without materially changing the economic value of this Agreement
to either party.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date set forth above.

 



The Company:         BRAINSTORM CELL THERAPEUTICS LTD.   The Employee:          
                By:           By:             Name:     Chaim Lebovits    
Title:                                    The Parent:         BRAINSTORM CELL
THERAPEUTICS INC.                                 By:             Name:        
  Title:        

 



 5 

 

 